DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0163248 A1 (Chen).
With respect to claim 1: See the embodiment of Figs. 26-40. Chen discloses a rack or cabinet, comprising: four upright members (two front pillars 11x and two rear pillars 21x), each of the upright members having a broad, open cross-sectional shape with an interior compartment along its length that opens into an opening with a width that is at least a majority of a width of the upright member (Figs. 26, 31, and 35); a plurality of cross-members (brace members 3x and 3y) connected to and between the four upright members (Fig. 26), such that the rack or cabinet defines a rectilinear frame (Fig. 26); and mounting rails (mounting rails 18) coupled directly or indirectly to the four upright members (Figs. 37-38 and 40).
With respect to claim 2: Chen discloses wherein the rack or cabinet is a cabinet (at least [0104] to [0106]) and further comprises one or more body panels (side panels 6, not shown in Fig. 26 per [0108]) adapted to be secured between ones of the plurality of cross-members.
With respect to claim 3: Chen discloses wherein each of the one or more body panels comprises a latching mechanism (latch 61) adapted to secure the body panel to the ones of the plurality of cross-members.
With respect to claim 4: Chen discloses wherein the interior compartment is configured as a raceway for cabling ([0122] and Figs. 37-39).
With respect to claim 5: Chen discloses wherein the openings in each of the upright members open in an inward direction, facing into the rack or cabinet (Fig. 26).
With respect to claim 6: Chen discloses wherein each of the upright members further comprises: a broad central portion; and first and second side portions that arise generally perpendicularly from the central portion (Figs. 31 and 35).
With respect to claim 7: Chen discloses wherein the central portion comprises a plurality of openings or other engaging structures (entry openings 117a in Figs. 29-30; entry openings 216a in Figs. 33-34) that configure the central portion as a tie-down plate.
Regarding the claim recitation “that configure the central portion as a tie-down plate”, the Applicant’s specification, at [0007] and [0032], states that the openings and/or other structures themselves are what enable use as a tie-down plate. Chen discloses similar openings 117a and 216a. Based on the Applicant’s disclosure, Chen’s pillars 11x and 21x having openings 117a and 216a enables use as a tie-down plate. The presence of the openings 117a and 216a meets “that configure the central portion as a tie-down plate” as claimed, based on the Applicant’s specification. 
With respect to claim 8: Chen discloses wherein each of the first and second side portions contain one or more bends in their respective cross-sections (Figs. 31 and 35).
With respect to claim 9: Chen Figs. 31 and 35 show “wherein the cross-section of each of the four upright members has no axis of symmetry” as claimed. 
With respect to claims 10-11: See the annotated images below. In the annotated image of Fig. 31, the examiner determined the width of the opening at 81.25% of the width of the upright member. In the annotated image of Fig. 35, the examiner determined the width of the opening at 92.15% of the width of the upright member.

    PNG
    media_image1.png
    450
    560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    377
    611
    media_image2.png
    Greyscale

Chen may or may not disclose the drawings being to a particular scale. However, the relative proportions of the pillars 11x and 21x remain the same regardless of the scale of the figures. How wide the opening is compared to how wide the pillar 11x/21x is remains the same regardless of scale. Thus, the drawings can be used to determine relative dimensions as claimed. Chen’s figures meet the claims as written.
With respect to claim 14: See the embodiment of Figs. 26-40. Chen discloses a rack or cabinet, comprising: four upright members (two front pillars 11x and two rear pillars 21x), each of the upright members having a broad, open cross- sectional shape with an interior compartment along its length that opens into an opening with a width that is at least a majority of a width of the upright member (Figs. 26, 31, and 35), the openings of the four upright members arranged such that the opening in a first of the four upright members faces the opening in a second of the four upright members across a width of the rack or cabinet (Figs. 26, 29-30, and 33-34); a plurality of cross-members (brace members 3x and 3y) connected to and between the four upright members (Fig. 26), such that the rack or cabinet defines a rectilinear frame (Fig. 26); and mounting rails (mounting rails 18) coupled directly or indirectly to the four upright members (Figs. 37-38 and 40).
With respect to claim 15: Chen discloses wherein the rack or cabinet is a cabinet (at least [0104] to [0106]) and further comprises one or more body panels (side panels 6, not shown in Fig. 26 per [0108]) adapted to be secured between ones of the plurality of cross-members.
With respect to claim 16: Chen discloses wherein each of the one or more body panels comprises a latching mechanism (latch 61) adapted to secure the body panel to the ones of the plurality of cross-members.
With respect to claim 17: Chen discloses wherein the interior compartment is configured as a raceway for cabling ([0122] and Figs. 37-39).
With respect to claim 19: Chen [0110] discloses pillar 11x formed by forming multiple surfaces using methods such as bending a metal plate. Chen [0114] discloses pillar 21x formed by forming multiple surfaces using methods such as bending a metal plate. 
With respect to claim 20: Chen discloses wherein the plurality of cross-members are secured to the four upright members with fasteners (“connectors (e.g., bolts) 4” @ [0108]).
With respect to claim 21: Chen discloses wherein each of the upright members further comprises: a broad central portion; and first and second side portions that arise generally perpendicularly from the central portion (Figs. 31 and 35).
With respect to claim 22: Chen discloses wherein the central portion comprises a plurality of openings or other engaging structures (entry openings 117a in Figs. 29-30; entry openings 216a in Figs. 33-34) that configure the central portion as a tie-down plate.
Regarding the claim recitation “that configure the central portion as a tie-down plate”, the Applicant’s specification, at [0007] and [0032], states that the openings and/or other structures themselves are what enable use as a tie-down plate. Chen discloses similar openings 117a and 216a. Based on the Applicant’s disclosure, Chen’s pillars 11x and 21x having openings 117a and 216a enables use as a tie-down plate. The presence of the openings 117a and 216a meets “that configure the central portion as a tie-down plate” as claimed, based on the Applicant’s specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0163248 A1 (Chen).
With respect to claims 12-13: Chen discloses a top panel (top cover 7x). 
Chen does not disclose top cover 7x “ having sections of brush panel therein” as claimed. However, in the first embodiment, the top cover 7 (not top cover 7x of the relied-upon second embodiment of Chen) includes cable entry assemblies 24. Each assembly 24 includes a mounting bracket 24A and cable brush structure 24B. At least some of the cable entry assemblies 24 are located along side edges of the top cover 7. See Chen [0102] and Figs. 18-22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Chen’s cable entry assemblies 24 in the top cover 7x of the second embodiment, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to provide the cable management benefits of the assemblies 24 in the second embodiment, in the same way as in the first embodiment. 
With respect to claim 18: Chen discloses cable entry openings 133a in front frame beam 13x, which is a top member of the rack or cabinet. The openings 133a are aligned with the interior compartments of the pillars 11x (Figs. 29-30).
Chen discloses cable entry openings 234a in rear frame beam 23x, which is a top member of the rack or cabinet. The openings 234a are aligned with the interior compartments of the pillars 21x (Figs. 33-34).
Chen [0143]-[0144] discloses the use of grommets 71 or 72 at the openings 133a and/or 234a. The grommets 71 or 72 do not meet “brush panels” as claimed. 
However, in the first embodiment, Chen discloses cable entry assemblies 24. Each assembly 24 includes a mounting bracket 24A and cable brush structure 24B. See Chen [0102] and Figs. 18-22. The cable entry assemblies 24 serve the same or similar purpose as the grommets 71 or 72. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cable entry assemblies 24 for the grommets 71 or 72 in the openings 133a and 234a, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Such a substitution is obvious, due to the disclosed similarities in the functions and uses of the grommets 71/72 and the cable entry assemblies 24 (in terms of providing some level of both ventilation and cable management).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637